DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      REGINALD LEE TAYLOR, JR.,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-838

                             [August 15, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Glenn     D.   Kelley,    Judge;   L.T.    Case    No.
502015CF012910AXXXMB.

   Carey Haughwout, Public Defender, and David John McPherrin,
Assistant Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Senior Assistant Attorney General, West Palm Beach, for
appellee.

KUNTZ, J.

  The Defendant appeals his conviction for one count of sale of heroin,
and his sentence to 48 months’ imprisonment. We affirm his conviction
and write to explain our affirmance of his sentence.

   Generally, “when a sentence is within statutory limits, it is not subject
to review by an appellate court” unless the sentencing court violated the
Defendant’s constitutional rights. Charles v. State, 204 So. 3d 63, 66 (Fla.
4th DCA 2016) (quoting Howard v. State, 820 So. 2d 337, 339 (Fla. 4th
DCA 2002)).

    These limits were set by the legislature in the Criminal Punishment
Code, which provides that a “trial court judge may impose a sentence up
to and including the statutory maximum for any offense . . . that is before
the court . . . .” § 921.002(1)(g), Fla. Stat. (2014). “The permissible range
for sentencing shall be the lowest permissible sentence up to and including
the statutory maximum . . . for . . . any . . . offenses before the court for
sentencing. The sentencing court may impose such sentences
concurrently or consecutively.” § 921.0024(2), Fla. Stat. (2014).

   Here, the Defendant argues the circuit court impermissibly sentenced
him above the lowest sentence permitted by the Criminal Punishment
Code without articulating reasons for doing so. He argues that if it is true
“that sentencing discretion be based upon logic and reason, not whim or
caprice, trial courts should be required to articulate a valid basis for
deciding that one appropriate sentence is more appropriate than another
less severe appropriate sentence.”

   No provision of the constitution or statute requires a judge to articulate
the reasons for not giving the statutory minimum sentence when the
sentence falls between the statutory minimum and maximum. It is quite
the opposite. We “afford substantial deference both to the legislature and
the sentencing court.” Charles, 204 So. 3d at 68 (Fla. 4th DCA 2016)
(Levine, J., concurring) (citing Solem v. Helm, 463 U.S. 277, 290 (1983)).
The legislature has broad discretion in determining the appropriate
punishment range for crimes, and trial courts have broad discretion when
sentencing a defendant within the statutory limits. Id. (citing Apprendi v.
New Jersey, 530 U.S. 466, 481 (2000)).

   Finally, the court did articulate its reason. It concluded that based on
the nature of the crime and the Defendant’s past criminal history, the
court did not believe the lowest permissible sentence was appropriate.

    In any event, a court need not articulate reasons for sentencing a
Defendant to a specific sentence when that sentence is within the
minimum and maximum limits set by the legislature.            Here, the
Defendant’s sentence was within those legislative limits, and the
Defendant has identified no purported violation of his constitutional or
statutory rights. Thus, the Defendant’s conviction and sentence are
affirmed.

   Affirmed.

DAMOORGIAN and LEVINE, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2